                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                               Eastern Division

In the Matter of 2019V01400
                                      Plaintiff,
v.                                                       Case No.: 1:19−cv−04512
                                                         Honorable Elaine E. Bucklo

                                      Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, July 23, 2019:


        MINUTE entry before the Honorable Elaine E. Bucklo: Government's motion to
seal pursuant to Local General Rule 26.2 [2] and its Ex Parte Application for Order
Pursuant to the Treaty on Mutual Assistance in Criminal Matters [4] are granted. Enter
Sealing Order. Mailed notice. (mgh, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
